[Cite as Cobb v. Ohio Dept. of Transp., 2010-Ohio-3933.]

                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




TERRY R. COBB

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-09221-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} On July 5, 2008, plaintiff, Terry R. Cobb, suffered personal injury when
she tripped and fell while walking on a sidewalk at 2200 Carnegie Avenue in Cleveland,
Ohio. Specifically, plaintiff related she fractured a bone in her left foot when “my heel of
my left foot got caught up in the crack in the sidewalk, twisted my left foot to the extreme
left, where it threw me out of my shoe.” Plaintiff located the injury incident at ”the
sidewalk area just before you get to the driveway, which at the time was occupied by
the Cleveland Federation of Musicians-Local 4 (Address 2200 Carnegie Ave)” in the
City of Cleveland. Plaintiff noted the particular sidewalk area where she caught her foot
was a cracked pavement area near a manhole cover. Plaintiff filed this action against
defendant, Department of Transportation (ODOT), contending ODOT is the owner of the
sidewalk area at 2200 Carnegie Avenue and consequently bears the maintenance
responsibility for needed repairs to the pavement. Plaintiff asserted her foot injury was
proximately caused by negligence on the part of ODOT in failing to conduct adequate
maintenance of the sidewalk pavement at 2200 Carnegie Avenue.                  Plaintiff seeks
damage recovery in the amount of $1,860.60, representing unreimbursed medical
expenses and work loss resulting from her injury event. The filing fee was paid.
         {¶ 2} Defendant filed an investigation report denying liability in this matter based
on the contention that the sidewalk area where plaintiff’s injury occurred falls under the
maintenance jurisdiction of the City of Cleveland and ODOT does not have any duty to
conduct maintenance of sidewalks within the City of Cleveland. Defendant advised,
“[t]he right-of-way plans for Carnegie Avenue and East 22nd Street show that the
Cleveland Federation of Musicians are the owners of this property where the plaintiff
fell.”   Defendant explained ODOT, “does not maintain this sidewalk on Carnegie
Avenue.”      Consequently, defendant requested plaintiff’s claim be dismissed since
ODOT is not a proper party defendant in her personal injury action.
         {¶ 3} Plaintiff filed a response asserting the property where she was injured is
owned by ODOT. Plaintiff related that she, “was informed that a title search of the
property will demonstrate that ODOT had ownership of the property where the accident
happened and lien on property of area going toward the innerbelt.” Plaintiff reported
she was encouraged by an ODOT representative to file an action in this court against
ODOT. Plaintiff referenced a document she filed with both her complaint and response
generated by City of Cleveland sidewalk inspector, James Losey, who inspected the
sidewalk at 2200 Carnegie Avenue. In the body of the document drafted October 2,
2008, Losey wrote, “the area of disrepair on Carnegie side does not belong to the Union
Hall (Cleveland Federation of Musicians) but belongs to the State of Ohio.” Plaintiff did
not submit any additional evidence to demonstrate that ODOT or other State entity
owned the property at 2200 Carnegie Avenue, on July 5, 2008.              Defendant, in its
investigation report, specifically denied being the owner of the property at 2200
Carnegie Avenue.
         {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
         {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
         {¶ 6} Plaintiff has failed to offer evidence to prove ODOT was the owner of the
site where her personal injury event occurred. The site of the damage-causing incident
was not the maintenance responsibility of defendant. Consequently, plaintiff’s case is
dismissed.




                                 Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




TERRY R. COBB

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

       Case No. 2009-09221-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision, plaintiff’s claim is DISMISSED. The court shall absorb
the court costs for this claim in excess of the filing fee.



                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                Deputy Clerk

Entry cc:

Terry R. Cobb                   Jolene M. Molitoris, Director
3699 Atherstone Road            Department of Transportation
Cleveland Hts., Ohio 44121      1980 West Broad Street
                                Columbus, Ohio 43223
RDK/laa
3/30
Filed 4/15/10
Sent to S.C. reporter 8/20/10